Citation Nr: 0515477	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  90-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, his former spouse, and a church official


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1989 by the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction was later transferred to the RO 
in Cleveland, Ohio.

A decision by the Board in September 1997 denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's September 1997 decision and remanded the matter to 
the Board for further proceedings.

A decision by the Board in September 2000 again denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the Court.  Upon a motion by the Secretary of Veterans 
Affairs, the Board's decision was vacated and remanded for 
further proceedings.  The Secretary's motion, which was 
granted by the Court, stated that the case should be remanded 
for VA to make a determination as to whether VA had complied 
with the provisions of the Veterans Claims Assistance Act of 
2000.

In October 2003, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in December 2004.  Upon further review, the 
Board has determined the appeal must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required by 
him.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  In part, the VCAA and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
VA must ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board's October 2003 remand asked that an attempt be made 
to obtain records of the veteran's psychiatric treatment at 
VA medical facilities in Ohio since 1994.  Such records were 
obtained.  The Board's October 2003 remand also requested 
that an attempt be made to obtain from the National Personnel 
Records Center (NPRC) or other appropriate federal agency all 
available records of psychiatric treatment of the veteran 
during the period October 1968 to April 1969, while he was 
stationed at the Presidio, Monterey, California, and then at 
Fort Shafter, Hawaii.  The AMC made the request to the NPRC 
in accordance with the October 2003 remand.  The NPRC's 
responded that a clinical records search had negative 
results.

In a statement received in April 2004, the veteran said that 
in service he had received psychiatric treatment from the 
same service department psychiatrist at both the Presidio, 
Monterey, California, and at Fort Ord, California.  He also 
said that in service he underwent a psychiatric evaluation at 
HQ, USARPAC G2 which shows "PTSD from military service."  
In a statement received in October 2004, the veteran said 
that he received psychiatric treatment in service at the two 
locations in California from August 1968 to April 1969.

In a statement received in April 2005, the veteran's 
representative contends that VA has not complied with the 
provisions of a regulation implementing the VCAA, 38 C.F.R. 
§ 3.159(e) (2004), pertaining to a duty to notify a claimant 
of VA's inability to obtain records.  That regulation 
provides that if VA concludes after continued efforts that is 
reasonably certain that pertinent federal records do not 
exist and that further efforts to obtain them would be 
futile, VA must provide the veteran with oral or written 
notice of that fact, and the notice must contain information 
as to (1) the identity of the records VA was unable to 
obtain, (2) an explanation of the efforts VA made to obtain 
the records, and (3) a description of any further action VA 
will take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records that VA was 
unable to obtain; and (4) notice that the claimant is 
ultimately responsible for providing the evidence.  

A review of the record reveals that while this case was most 
recently in remand status, the notice required by 38 C.F.R. 
§ 3.159(e)(1) (2004) was not provided by the AMC to the 
veteran.  The Board finds that the VCAA implementing 
regulation requires that this case be remanded for that 
purpose.

While this case is in remand status, an attempt should be 
made by the AMC to obtain the records of any psychiatric 
treatment of the veteran at Fort Ord, California, at the 
Presidio or the more extended period of time the veteran has 
now specified in 1968, and for the report of any psychiatric 
evaluation of the veteran, which he has now recalled at HQ, 
USARPAC G2 in 1969.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain from 
the NPRC or other appropriate custodian 
the records of any treatment of the 
veteran at a mental health clinic at the 
Presidio, Monterey, California, and/or at 
a mental health clinic at Fort Ord, 
California, for the period August 1968 to 
April 1969.

2.  The AMC should also attempt to obtain 
from the NPRC or other custodian any 
records of a psychiatric evaluation of 
the veteran at "HQ, USARPAC G2" in 
1969.

3.  With regard to these requests for 
federal records, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159 
§ (c)(2) (2004), pertaining to obtaining 
records in the custody of a federal 
department or agency, and 38 C.F.R. 
§ 3.159(e)(1) (2004), pertaining to the 
duty to notify the claimant of VA's 
inability to obtain records.

4.  Then, the AMC should re-adjudicate 
the issue of entitlement to service 
connection for PTSD based on 
consideration of the entire evidence of 
record.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the issue on appeal.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


